     Case 3:19-cv-01819-MDD-KSC Document 18 Filed 04/21/20 PageID.108 Page 1 of 4



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT

9                       SOUTHERN DISTRICT OF CALIFORNIA

10
      CRISTIAN GARCIA,                               Case No.: 19cv1819-MDD-KSC
11
                                    Plaintiff,
12                                                   AMENDED SCHEDULING
      v.                                             ORDER REGULATING
13                                                   DISCOVERY
      FORD MOTOR COMPANY, a Delaware
14    corporation,                                   AND OTHER PRE-TRIAL
                                                     PROCEEDINGS
15                                Defendant.         [ECF NO. 17]
16
17         On April 7, 2020, the parties filed a Joint Motion to Amend the
18   Scheduling Order. (ECF No. 17). The Court finds good cause to GRANT IN
19   PART AND DENY IN PART the parties’ joint motion. IT IS HEREBY
20   ORDERED:
21         1.    The deadline to file a motion to join other parties, to amend the
22   pleadings, or to file additional pleadings expired two months prior to the
23   filing of the parties’ motion to amend the scheduling order.
24         2.    All expert disclosures required by Fed. R. Civ. P. 26(a)(2) shall be
25   served on all parties on or before June 10, 2020. Any contradictory or
26   rebuttal disclosures within the meaning of Rule 26(a)(2)(D)(ii) shall be
27   disclosed on or before July 10, 2020. Unless otherwise stipulated by the
28
                                                 1
                                                                         19cv1819-MDD-KSC
     Case 3:19-cv-01819-MDD-KSC Document 18 Filed 04/21/20 PageID.109 Page 2 of 4



1    parties, the required expert disclosures shall include an expert report as
2    required by Rule 26(a)(2)(B). If a written report is not required, the
3    disclosure must provide the information required under Rule 26(a)(2)(C).
4          3.     All discovery, including expert discovery, shall be completed by all
5    parties by August 12, 2020. Completed means that interrogatories, requests
6    for production, and other discovery requests must be served at least thirty
7    (30) days prior to the established cutoff date so that responses thereto will be
8    due on or before the cutoff date. All subpoenas issued for discovery must be
9    returnable on or before the discovery cutoff date. All disputes concerning
10   discovery shall be brought to the attention of the Magistrate Judge no later
11   than thirty (30) days following the date upon which the event giving rise to
12   the dispute occurred. The parties are required to meet and confer regarding
13   all discovery disputes pursuant to the requirements of Local Rule 26.1(a).
14   The parties are to comply with the chambers rules of Judge Dembin in
15   bringing discovery before the court.
16         4.     Failure to comply with this section or any other discovery order of
17   the court may result in the sanctions provided for in Fed. R. Civ. P. 37,
18   including a prohibition on the introduction of experts or other designated
19   matters in evidence.
20         5.     All dispositive pretrial motions, including motions for summary
21   judgment and motions addressing Daubert issues, must be filed by
22   September 14, 2020.1 Counsel for the moving party must obtain a motion
23   hearing date from Judge Dembin’s law clerk. The period of time between the
24   date you request a motion date and the hearing date may vary from one
25
26
     1This deadline is not applicable to pretrial motions in limine. For further information
27   regarding motions in limine, please contact Judge Dembin’s Chambers.

28
                                                  2
                                                                               19cv1819-MDD-KSC
     Case 3:19-cv-01819-MDD-KSC Document 18 Filed 04/21/20 PageID.110 Page 3 of 4



1    district judge to another. Please plan accordingly. Failure to make a timely
2    request for a motion date may result in the motion not being heard.
3          6.     If appropriate, following the filing of an order ruling on a motion
4    for summary judgment or other dispositive pretrial motion, or in the event no
5    such motion is filed, after the expiration of the deadline set forth in
6    paragraph 8, supra, Judge Dembin will issue a pretrial scheduling order
7    setting a pretrial conference, trial date, and all related pretrial deadlines.
8    The parties must review and be familiar with Judge Dembin’s Civil
9    Chambers Rules, which provide additional information regarding pretrial
10   scheduling.
11           7.     The parties are ORDERED to contact the Chambers of
12   Magistrate Judge Karen S. Crawford within three days of the Court’s ruling
13   on a dispositive pretrial motion, or in the event no such motion is filed, after
14   the expiration of the deadline set forth in paragraph 8, supra, to schedule a
15   Mandatory Settlement Conference.
16          8.      A post trial settlement conference before a magistrate judge
17   may be held within 30 days of verdict in the case.
18           9.     The dates and times set forth herein will not be modified except
19   for good cause shown.
20          10.     Briefs or memoranda in support of or in opposition to any
21   pending motion must not exceed twenty-five (25) pages in length without
22   leave of a district court judge. No reply memorandum will exceed ten (10)
23   pages without leave of a district court judge. Briefs and memoranda
24   exceeding ten (10) pages in length must have a table of contents and a table
25   of authorities cited.
26    //
27
28
                                              3
                                                                       19cv1819-MDD-KSC
     Case 3:19-cv-01819-MDD-KSC Document 18 Filed 04/21/20 PageID.111 Page 4 of 4



1         11.      Plaintiff’s counsel must serve a copy of this order on all parties
2    that enter this case hereafter.
3          IT IS SO ORDERED.
4    Dated: April 21, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             4
                                                                       19cv1819-MDD-KSC
